UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1467


ROBERT J. MCCORMICK,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.  Robert B. Jones,
Jr., Magistrate Judge. (7:13-cv-00234-RJ)


Submitted:   March 31, 2016                   Decided:   May 2, 2016


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William   Lee   Davis,   III,  Lumberton,   North  Carolina,   for
Appellant.    Thomas G. Walker, United States Attorney, R.A.
Renfer, Jr., Assistant United States Attorney, Elisa F. Donohoe,
Special   Assistant   United  States   Attorney,  Raleigh,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert J. McCormick appeals the magistrate judge’s order

upholding the Commissioner’s denial of McCormick’s applications

for disability benefits and supplemental security income.                                  Our

review     of    the     Commissioner’s            determination        is     limited      to

evaluating       whether    the      findings      are      supported    by     substantial

evidence and whether the correct law was applied.                            See Mascio v.

Colvin,    780 F.3d 632,      634     (4th     Cir.    2015).          “Substantial

evidence is such relevant evidence as a reasonable mind might

accept    as     adequate       to    support      a     conclusion.”           Johnson     v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (internal quotation

marks omitted).          We do not reweigh evidence or make credibility

determinations in evaluating whether a decision is supported by

substantial       evidence;          “[w]here        conflicting        evidence       allows

reasonable       minds     to     differ      as       to   whether     a      claimant     is

disabled,”       we    defer     to     the    Commissioner’s           decision.          Id.

(internal quotation marks omitted).

     Against      this     framework,         we   have     thoroughly       reviewed      the

parties’       briefs,     the       administrative         record,      and     the    joint

appendix, and we discern no reversible error.                            Accordingly, we

affirm     for    the      reasons      stated         by    the   magistrate          judge. ∗


     ∗  The parties consented to the jurisdiction                                  of      the
magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).



                                               2
McCormick   v.    Colvin,      No.   7:13-cv-00234-RJ      (E.D.N.C.    Mar.   31,

2015).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented    in   the   materials

before   this    court   and    argument     would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                         3